Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”) is entered into as of this
28th day of August 2006, between R&G Financial Corporation (the “Company”), R&G
Portfolio Management Corporation, R&G Mortgage Corporation, R&G International
Corporation, R&G Acquisition Holdings Corporation (collectively, the
“Employers”), Vicente Gregorio (the “Employee”) and Carmen A. Martinez, his wife
(hereinafter, “Employee and Spouse”), and the conjugal partnership they compose,
both of whom are of legal age, married and residents of Puerto Rico.

RECITALS

WHEREAS, the Employee has agreed to modify his employment relationship with the
Company from that which was initially set forth in that certain Letter Agreement
entered into with the Company on August 24, 2005 (the “Letter Agreement”) and as
subsequently modified by action of the Company’s Board of Directors, and the
Employers and the Employee and Spouse have mutually agreed to certain
arrangements and understandings which are set forth herein which address the
Executive’s continued employment with the Company as well as the terms of his
eventual resignation from the Company.

NOW, THEREFORE, in consideration of the mutual promises and the terms and
conditions set forth below and the other obligations under this Agreement, the
Employers, the Employee and Spouse, and the conjugal partnership composed of
them (collectively referred to as the “‘Parties”) hereby agree as follows:

AGREEMENT

1. Continuation of Employment Relationship. The Employee shall continue to serve
as Executive Vice President and Chief Financial Officer of the Company until
October 31, 2006, at which time he shall resign from the position of Chief
Financial Officer. The Employee shall continue as an Executive Vice President of
the Company until December 31, 2006. During the period from November 1, 2006
through December 31, 2006 he shall perform such services as shall be requested
of him by the Company’s Chief Executive Officer and the Board of Directors
provided, however, that such services shall generally not require more than 40
hours per month of his time, although reasonable accommodations would be made if
the Company requested the Employee to provide more time.

2. Termination of Employment Relationships. The employment relationships between
the Employee and the Employers shall terminate on December 31, 2006 or any
earlier date covered by this section 2 (the “Resignation Date”). Effective as of
the Resignation Date, the Employee hereby resigns all officer and employee
positions (including all responsibilities attendant thereto) with each of the
Employers, his membership on all Boards of Directors and committees of each of
the Employers and his positions as trustee or administrator with respect to any
statutory business trusts formed by the Company. Employee agrees, upon request
by Employers, to sign writings confirming his resignation from any such
positions. After October 31, 2006 but before December 31, 2006, Employee may



--------------------------------------------------------------------------------

resign should he become employed by another company, and under such
circumstances, he will be paid his $425,000 bonus, while any salary, car
allowance and any other amount owed to him will be paid out pro-rata calculated
to his date of termination.

3. Salary and Expenses Payment. During the period from the signing of this
letter to December 31, 2006 the Employee shall receive the regular compensation
he was paid prior to this Agreement, including but not limited to salary, bonus
and car allowance. At the close of business on the Resignation Date, the
Employee shall receive from the Company (i) any remaining salary and wages owed
to Employee, (ii) a bonus payment due to him under the Letter Agreement of
$425,000 and (iii) reimbursement for all reasonable and documented business
expenses which have been submitted to the Employers. The Parties hereby
acknowledge that except as provided herein, no other payments or benefits are
due to the Employee under the Letter Agreement.

4. Benefits. (a) For a period of eighteen (18) months from the Resignation Date,
which Resignation Date shall be the “qualifying event” date under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Employee shall have the right to continue coverage under the Company’s
medical insurance programs as provided by COBRA. At the close of business on the
Resignation Date, Employee shall receive payment for Employee’s accumulated
unused vacation time and the amount which constitutes Employee’s vested interest
in the Company’s profit sharing plan. The Company shall continue to provide
medical and life insurance through the end of December 2006 and shall permit
Employee to convert the Company’s life insurance with respect to Employee to a
personal policy if desired by Employee, and at Employee’s expense.

(b) Except as set forth in this Section 4, the Employee shall not be entitled to
participate in any benefit plans or programs provided to employees of the
Employers following the Resignation Date.

5. No Other Payments Due. Except as provided in Section 3 and Section 4 hereof,
the Employee shall not be entitled to any payments or other benefits following
the Resignation Date. The Employee further acknowledges that, subject to the
above-referenced exceptions, there is no other wages, accrued but unused
vacation or other compensation or benefits arising out of or as a result of his
employment by the Employers.

6. Release. (a) In consideration of the above, the sufficiency of which the
Employee and Spouse hereby acknowledge, the Employee and Spouse, and the
conjugal partnership they compose, on behalf of the Employee and Spouse, and the
conjugal partnership they compose and their heirs, executors and assigns, hereby
knowingly and voluntarily release and forever discharge the Employers and each
of the Employers’ shareholders, parents, affiliates, subsidiaries, divisions,
any and all current and former directors, officers, employees, agents, and
representatives (including but not limited to all counsel to the Employers), and
their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Employers, including current and former trustees and
administrators of such employee pension benefit and welfare benefit plans (the
“Released Parties”), from all claims, charges, or demands, in law or in equity,
whether known or unknown, which may have existed or which may now exist from the
beginning of time to the date of this Agreement, arising from or relating to the
Employee’s employment relationships or termination from such relationships with
the Employers, including,

 

2



--------------------------------------------------------------------------------

but not limited to, a release of any rights or claims the Employee may have
under Title VII of the Civil Rights Act of 1964, as amended, and the Civil
Rights Act of 1991 (which prohibit discrimination in employment based upon race,
color, sex, religion and national origin); the Americans with Disabilities Act
of 1990, as amended, and the Rehabilitation Act of 1973 (which prohibit
discrimination based upon disability); the Family and Medical Leave Act of 1993
(which prohibits discrimination based on requesting or taking a family or
medical leave); Section 1981 of the Civil Rights Act of 1866 (which prohibits
discrimination based upon race); Section 1985(3) of the Civil Rights Act of 1871
(which prohibits conspiracies to discriminate); the National Labor Relations
Act; the Employee Retirement Income Security Act of 1974, as amended (other than
any accrued benefit(s) to which the Employee has a non-forfeitable right under
any pension benefit plan) (which prohibits discrimination with regard to
benefits); the Worker Adjustment and Retraining Notification Act; the Fair Labor
Standards Act; any claim to further payment by the Employee and Spouse other
than the payments set forth herein; Puerto Rico Law 80 of May 30, 1976;
(unjustified dismissal); dismissal or discriminatory treatment prohibited by the
Constitution of Puerto Rico; Puerto Rico Law 17 of April 22, 1988 (Sexual
Harassment); Puerto Rico Law 3 of March 13, 1942, as amended; Puerto Rico Law
115 of December 20, 1991; Puerto Rico Law 139 of June 26, 1968; Puerto Rico Law
45 of April 18, 1935 (State Insurance Fund); Puerto Rico Law 379 of May 15, 1948
(Days and Hours of Work); Puerto Rico Law 96 of June 26, 1956 (Minimum Wage);
Puerto Rico Law 180 of July 27, 1998; the Insurance and Civil Codes of Puerto
Rico; and claims the Employee and Spouse and the conjugal partnership they
compose may have arising under or any other U.S. federal, Puerto Rico, local
statute, or common law relating to discrimination, employment, wages, hours, or
any other terms and conditions of employment. The release provided for herein
includes a release by the Employee and Spouse of any claims for wrongful
discharge, breach of contract, torts, attorney’s fees or any other claims in any
way related to the Employee’s employment relationships with, or resignation or
termination from, each of the Employers. Nothing in this Agreement is intended
to modify any rights to contribution, indemnification or advancement of expenses
that Employee may have under the Company’s articles of incorporation and/or
by-laws, the Company’s director and officer insurance policies that provide
coverage for any time period prior to the effective date of this Agreement, or
applicable law.

(b) It is a condition hereof, and it is the Parties’ intention in the execution
of the release in this Section 6, that the same shall be effective as a bar to
each and every claim hereinabove specified.

(c) Employee and Spouse hereby represent that Employee and Spouse have not filed
any action, complaint, charge, grievance or arbitration against the Released
Parties, and covenant and agree not to file any action, complaint, grievance or
arbitration or commence any other proceedings against the Released Parties in
any court of law or equity or in any arbitral forum with respect to any matter,
cause or thing occurring through the date of this Agreement. Employee and Spouse
agree not to bring any claim based upon the failure or refusal of the Employers
to employ Employee after the Resignation Date.

(d) Employers hereby release, forever discharge and hold harmless the Employee
and Spouse and the conjugal partnership they compose, from all claims, charges
or demands which may arise from the contractual relationship between the
Employers and Employee.

7. No Authority to Bind the Employers. As of the Resignation Date, neither the
Employee, nor any partner, agent or employee of the Employee, has authority to
enter into any contracts that bind one or more of the Employers or create
obligations on the part of any of the Employers.

 

3



--------------------------------------------------------------------------------

8. Confidentiality and Non-Disparagement.

(a) Employee confirms his continuing obligations as a former Company employee
hereafter under the Company’s policies and procedures in effect as of the date
of this Agreement and agrees that, to the maximum extent permitted by law,
Employee will not divulge and/or communicate to any third parties, or make use
of any confidential, sensitive or proprietary information (collectively
“Confidential Information”) acquired in the performance of Employee’s duties for
and/or during Employee’s employment with the Employers, except that the Employee
may make use of Confidential Information for the purpose of enforcing this
Agreement, in which event Employee will take steps to limit the disclosure of
such Confidential Information to the maximum extent reasonably possible
including, for example, by making filings under seal. For purposes of this
Agreement, “Confidential Information” shall include, without limitation,
information not otherwise known in the financial services industry, not
generally known by persons not employed by the Employers and that could not
easily be determined or learned by someone outside of the Employers, and/or not
previously disclosed to the public by the Employers or their management with
respect to the Employers’ businesses, business and financial methods or
practices, operations, facilities, trade secrets and other intellectual
property, systems, procedures, technical know-how, methods of investment,
processes, customers, clients, investors, marketing methods or techniques,
manuals, confidential reports, fee information, finances, financial or listing
information (including, without limitation, the revenues, costs or profits
associated with any activities or products of the Employers), business plans,
prospects, budgetary objectives, customers, vendors, suppliers, training
programs, manuals or materials, contracts, systems, mailing lists, trade names,
improvements, pricing, price lists, or other data, litigation, regulatory
investigations, strategy, code books, invoices and other financial statements,
computer programs, software systems, databases, discs and printouts, other plans
(technical or otherwise), correspondence, internal reports, personnel files,
employee compensation, sales and advertising material which is or was used in
the business of the Employers. The Employee agrees and acknowledges that all of
such Confidential Information, in any form, and copies and extracts thereof, are
and shall remain the sole and exclusive property of the Employers and the
Employee shall return to the Employers the originals and all copies of any such
information provided to or acquired by the Employee in connection with the
performance of his duties for the Employers, and shall return to the Employers
all files, correspondence and/or other communications received, maintained
and/or originated by the Employee during the course of his relationship with the
Employers, and no copy of any such information shall be retained by him.
“Confidential Information” shall not include information which is known within
the financial services industry or is or becomes generally available to the
public other than as a result of disclosure by Employee or Spouse in violation
of this Section 8.

(b) The Company understands and agrees that if the Human Resources Department of
the Company and/or its senior management are contacted by any person with
respect to a reference regarding the Employee, the Company shall not, without
the written consent of the Employee, provide any information in response other
than length of service and positions held with the Company and/or its
subsidiaries. The Employers agree not to disparage (i.e., by making negative
comments about the Employee and/or Spouse) and also agree not to initiate or
participate in any discussion or written or oral communication that reflects
negatively on the Employee and/or Spouse. For purposes of this Section 8(b), the
Employee and Spouse acknowledge that they have had an opportunity to review the
Form 8-K and related press release to be filed by the Company with the United
States Securities and Exchange Commission with respect to Employee’s departure
from the Employers and agree that such Form 8-K and related press release do not
in any way constitute disparagement of Employee or his Spouse.

(c) Nothing herein shall limit (i) the Parties’ right under applicable law to
provide truthful information to judicial, regulatory, administrative or other
governmental

 

4



--------------------------------------------------------------------------------

authorities or in connection with testimony given pursuant to compulsory
process; or (ii) Employee’s right to provide truthful information in response to
inquiries from or with the express consent of the Company’s Chief Executive
Officer.

(d) If there is a breach or threatened breach of the provisions of this
Section 8, the Employers or the Employee, as the case may be, shall be entitled
to an injunction restraining the other party from such breach. Nothing herein
shall be construed as prohibiting any other remedies for such breach.

9. Cooperation in Legal and Other Matters. (a) Without waiving any applicable
privilege or constitutional rights, Employee agrees to make himself reasonably
available to the Employers to respond to requests by the Employers for
information involving facts or events relating to the Employers that may be
within Employee’s knowledge. Employee agrees that he will cooperate in good
faith with the Employers and their counsel in connection with any investigation,
administrative proceeding, litigation or regulatory proceeding relating to any
matter that occurred during Employee’s employment with the Employers in which
Employee was involved or of which Employee has knowledge. Under such
circumstances, Employers agree to pay the Employee for his time as a consultant
and/or witness at the rate of $350/hour and to reimburse Employee for reasonable
expenses that Employee may incur in complying with this Section 9. Employers
will provide and pay for counsel of the Employee choosing (i) to assist Employee
in responding to requests by the Employers for information involving facts or
events relating to the Employers that may be within Employee’s knowledge (ii) to
accompany and counsel Employee in connection with any investigation,
administrative procedure or litigation, and (iii) otherwise, to the extent that
the Employers deem it necessary and appropriate to do so.

(b) Employee agrees that, in the event that Employee is subpoenaed, requested to
appear for an interview or otherwise provide information by any person or entity
(including but not limited to, any government agency) to provide testimony or
information (in a deposition, court proceeding, interview or otherwise) which in
any way relates to Employee’s employment with the Employers beyond the mere fact
of employment, positions held and years of service, Employee will give prompt
notice of such request to the Chief Executive Officer or Corporate Secretary of
the Company, and will make no disclosure, unless otherwise required by law,
until the Company has had a reasonable opportunity to contest the right of the
requesting person or entity to such disclosure. Should the Company fail to act
within the time frame specified in the subpoena, the Employee will comply and
will provide the testimony or information requested.

(c) Nothing in this Agreement is intended to modify any rights to contribution,
indemnification or advancement of expenses that Employee may have under the
Company’s articles of incorporation and/or by-laws, the Company’s director and
officer insurance policies that provide coverage for any time period prior to
the effective date of this Agreement, or applicable law.

10. Return of Property. The Employee shall promptly return all the Employers’
property in the Employee’s possession of which the Employee is aware after a
diligent search, including, but not limited to, the Employers’ keys, credit
cards, computer software and peripherals and originals or copies of books,
records, or other information pertaining to the Employers’ businesses, including
any Employer information regarding Employers on Employee’s personal computers.
The Employee will keep his contact list contained in the Employer’s computer
system.

 

5



--------------------------------------------------------------------------------

11. Acknowledgment of Spouse. Spouse acknowledges that she has not suffered any
damages attributed to the Employers for any reason including, but not limited
to, the employment relationship of Employee, the termination of same and any
other event, act or omission occurring during his employment or thereafter and
states that her spouse, family members, heirs, executor, assignees, bondsmen,
dependents, friends or relatives have not suffered any damages caused by the
Employers for any reason including, but not limited to, the employee
relationship of Employee, the termination of same and any other incident or fact
occurring during his employment or thereafter and promises and agrees to testify
to such effect in any forum which is established to consider such matter.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Puerto Rico, without reference
to the principles of conflict of laws.

13. Deductions. All payments to be made hereunder shall be net of all applicable
deductions.

14. Complete Agreement; Amendments. This Agreement represents the complete
agreement between the Parties concerning the subject matter in this Agreement
and supersedes all prior agreements or understandings, written or oral,
including without limitation the terms of the Letter Agreement and any and all
other prior agreements with respect to Employee’s employment with Employers. In
executing this Agreement, none of the Parties has relied or is relying on any
representation with respect to the subject matter of this Agreement or any
representation inducing the execution of this Agreement except those
representations as are expressly set forth in this Agreement, and the Parties
acknowledge that each has relied on their own judgment in entering into this
Agreement. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

15. Severability. If, at any time after the execution of this Agreement, any
provision of this Agreement shall be held to be illegal, void or unenforceable
by a court, arbitrator or agency of competent jurisdiction, solely such
provision shall be of no force or effect. The illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement; provided, however,
that, upon any finding by a court, arbitrator or agency of competent
jurisdiction that the covenant and release provided for by Section 6(a) and/or
(d) of this Agreement is illegal, void or unenforceable, Employee and Spouse,
and Employers, respectively, agree to execute a release, waiver and/or covenant
that cures the matter determined to be illegal, void or unenforceable and that
is legal and enforceable.

16. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

17. Notices. All notices, requests, claims, demands or other communications
hereunder shall be in writing and shall be deemed given when delivered
personally, upon receipt of a

 

6



--------------------------------------------------------------------------------

transmission confirmation if sent by telecopy or like transmission and on the
next business day when sent by a reputable overnight carrier service to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

If to the Employers:

R&G Financial Corporation

280 Jesús T. Piñero Avenue

Hato Rey, San Juan, Puerto Rico

Attention: Corporate Secretary

Fax: (787) 766-8175

With a copy to:

Patton Boggs LLP

2550 M Street, NW

Washington, DC 20037

Attention:   Norman B. Antin, Esq.   Jeffrey D. Haas, Esq.

Fax: (202) 457-6315

If to the Employee and Spouse:

G-15 Granada

Vistamar Marina Este

Carolina, Puerto Rico 00983

18. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or on behalf of the Parties
hereto. Each Party acknowledges that (i) they have had the opportunity to
consult an attorney regarding the terms and conditions of this Agreement before
executing it, (ii) they have read the Agreement and they fully understand the
terms of this Agreement including, without limitation, the significance and
consequences of the release in Section 6 hereof, (iii) they are executing this
Agreement in exchange for consideration in addition to anything of value to
which they are entitled, and (iv) they are fully satisfied with the terms of
this Agreement and are executing this Agreement voluntarily, knowingly and
willingly and without duress.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

In San Juan, Puerto Rico, the Parties to this Agreement have executed this
Agreement as of the day and first written above. The signature of the Parties
hereto shall reflect that each has received an executed copy of this Agreement.

 

R&G FINANCIAL CORPORATION By:  

/s/ Victor J. Galán

Name:   Victor J. Galán Title:  

Chairman of the Board and

Chief Executive Officer

R&G PORTFOLIO MANAGEMENT CORPORATION By:  

/s/ Victor J. Galán

Name:   Victor J. Galán Title:   Chairman of the Board R&G MORTGAGE CORPORATION
By:  

/s/ Victor J. Galán

Name:   Victor J. Galán Title:   Chairman of the Board and   Chief Executive
Officer R&G INTERNATIONAL CORPORATION By:  

/s/ Victor J. Galán

Name:   Victor J. Galán Title:   Chairman of the Board R&G ACQUISITION HOLDINGS
CORPORATION By:  

/s/ Victor J. Galán

Name:   Victor J. Galán Title:   Chairman of the Board VICENTE GREGORIO

/s/ Vincente Gregorio

CARMEN A. MARTINEZ

/s/ Carmen A. Martinez

Spouse

 

8